Title: To Thomas Jefferson from Henry Dearborn, 9 October 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            War DepartmentOctober 9. 1806
                        
                        I have the honor to propose for your approbation Moses H Elliott of Massachusetts, Justus Post, Gustavus V.
                            Willard, Samuel Champlain, Luther Leonard and John Anderson of Vermont as Cadets in the Regiment of Artillerists in the
                            service of the United States.
                        I am Sir, with high respect Your Most Obedt Servant
                        
                            H Dearborn
                            
                        
                    